AO 245B {Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified) Page 1 ofl

UNITED sTATEs DisTRICT CoURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JU]]GMENT IN A CRIMINAL CASE
(For Offenses Committed On or ARer November 1, 1987)

V.

Maria Del Rosario Gonzalez-Rocha Case Number: 3:18'mj`22345'RBB

Marc Xavier Carlos
Dejéndanf 's A!torney

REGISTRATION N(). 80257298

THE DEFENDANT:
pleaded guilty to count(s) l Of Complaint

E Was found guilty to count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(S):
Title & Section Nature of Offense Count Number§s!
1

8:]325 ILLEGAL ENTRY (Misdemeanor)

 

E The defendant has been found not guilty on count(s)

|:| Count(s) dismissed on the motion of the United States.

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

Assessment: 310 WAIVED

Fine: WAIVED . _
Court recommends USMS, ICE or DHS or other arresting agency retum all property and all documents in

the defendant’s possession at the time of arrest upon their deportation or removal.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant‘s economic circumstances

Friday, October 26, 2018
Date of_l_r__nposition of Sentence

FlLEn jo W_

Oct 26 2018 HoNoRABLE KA N s. CRAWFORD
UNITED sTATES MAGISTRATE JUDGE
CLERK, U.S. DESTR|CT CUURT

SOUTHERN DISTRICT OF CALIFDRN!A
BY al aris DEPUT¥

 

 

 

 

 

 

 

 

 

3;18_mj-22345-RBB

 

